               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       Case No. 4:19-cr-00406-RK-1
                                              )
KAMEL MAHGUB ELBURKI,                         )
                                              )
                       Defendant.             )


               MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       COMES NOW Lacon Marie Smith, counsel for Kamel Elburki, and moves this

Court for an Order permitting her to withdraw as counsel for Mr. Elburki and to appoint

new counsel for Defendant.

                             SUGGESTIONS IN SUPPORT

       1.       Counsel for Defendant respectfully requests leave to withdraw, pursuant to

                Rule 1.16, due to a personal conflict that has developed which makes it

                impossible to continue representation and no prejudice will result to client.

       2.       The file is hereby rendered to replacement counsel when requested.

       3.       No refund is due. That which has been paid has been fully earned.

       WHEREFORE, Lacon Marie Smith respectfully moves this Court for permission

for leave to withdraw as counsel for Defendant Mr. Elburki and for an order appointing

new counsel.




                                  1
      Case 4:19-cr-00406-RK Document 334 Filed 05/26/21 Page 1 of 2
                                       Respectfully submitted,

                                       /s/ Lacon Marie Smith
                                       Lacon Marie Smith
                                       Missouri Bar No. 71658
                                       Attorney for Defendant
                                       Law Office of Lacon Marie Smith
                                       The Hammons Tower
                                       901 E. Saint Louis Street, Suite 105
                                       Springfield, Missouri 65806
                                       Telephone:    (417) 861-7500
                                       Facsimile:    (417) 712-7614
                                       Email:        smith@smithcriminaldefense.org

                              CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to
Assistant U.S. Attorney.

                                               /s/ Lacon Marie Smith




                                  2
      Case 4:19-cr-00406-RK Document 334 Filed 05/26/21 Page 2 of 2
